UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1556



MARLA CRAWFORD,

                                              Plaintiff - Appellant,

          versus


TONY PHAM; CHRISTOPHER BULLARD; MRS. TIMMAS;
TONY   RANDALL,    Public   Defender;    SANDY
LEDBETTER; CHRISTOPHER COLLINS, Esquire; MR.
ETHERINGTON; HORACE HUNTER, Mr. Esquire; DAVID
LASSITER, Mr. Esquire,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:06-cv-00209-HEH)


Submitted: November 15, 2006              Decided: November 17, 2006



Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marla Crawford, Appellant Pro Se. William Woodul Tunner, THOMPSON
& MCMULLAN, Richmond, Virginia; Guy Winston Horsley, Jr., Assistant
Attorney General, Richmond, Virginia; Christopher Collins,
Richmond, Virginia; William Kerfoot Lewis, BEALE, BALFOUR, DAVIDSON
& ETHERINGTON, PC, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Marla   Crawford   appeals    the   district   court’s   order

dismissing her civil action for lack of jurisdiction.           We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.        Crawford v.

Pham, No. 3:06-cv-00209-HEH (E.D. Va. Apr. 12, 2006).        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




                                - 3 -